
	
		II
		Calendar No. 555
		112th CONGRESS
		2d Session
		S. 2178
		[Report No. 112–241]
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2012
			Mr. Carper (for himself,
			 Mr. Portman, Mr. Pryor, Mr.
			 Coburn, and Mr. Begich)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			November 27, 2012
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To require the Federal Government to expedite the sale of
		  underutilized Federal real property.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Real Property Asset Management
			 Reform Act of 2012.
		2.Sale of excess Federal
			 property
			(a)In
			 generalChapter 5 of subtitle I of title 40, United States Code,
			 is amended by adding at the end the following:
				
					VIIExpedited disposal of real property
						621.DefinitionsIn this subchapter:
							(1)AdministratorThe term Administrator means
				the Administrator of General Services.
							(2)CouncilThe
				term Council means the Federal Real Property Council established
				by section 623(a).
							(3)DirectorThe
				term Director means the Director of the Office of Management and
				Budget.
							(4)Landholding
				agencyThe term landholding agency means a
				landholding agency (as defined in section 501(i) of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C. 11411(i))).
							(5)Underutilized
				property
								(A)In
				generalThe term underutilized property means a
				parcel of property under the administrative jurisdiction of the Federal
				Government that is—
									(i)excess;
									(ii)surplus;
									(iii)underperforming;
				or
									(iv)otherwise not
				meeting the needs of the Federal Government, as determined by the
				Director.
									(B)ExclusionThe
				term underutilized property does not include—
									(i)any parcel of real
				property, and any building or other structure located on real property, that is
				to be closed or realigned under the Defense Authorization Amendments and Base
				Closure and Realignment Act (10 U.S.C. 2687 note; Public Law 100–526);
									(ii)any property that
				is excluded for reasons of national security by the Director or by the
				Secretary of Defense;
									(iii)any public lands
				(as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C.
				1722)) administered by—
										(I)the Secretary of
				the Interior, acting through the Director of the Bureau of Land Management, the
				Director of the National Park Service, or the Commissioner of Reclamation;
				or
										(II)the Secretary of
				Agriculture, acting through the Chief of the Forest Service;
										(iv)any Indian lands
				(as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C.
				1722));
									(v)any properties
				operated and maintained by the Tennessee Valley Authority;
									(vi)any properties
				located outside the United States that are operated or maintained by the
				Department of State or the United States Agency for International
				Development;
									(vii)any properties
				that are excepted from the definition of property under section
				102; or
									(viii)any properties
				under the custody and control of the United States Postal Service, unless
				otherwise specified in this subchapter.
									622.Duties of
				landholding agenciesEach
				landholding agency shall—
							(1)maintain adequate
				inventory controls and accountability systems for property under the control of
				the agency;
							(2)define current and
				future workforce projections so as to have the capacity to assess the needs of
				the Federal workforce regarding the use of Federal real property;
							(3)continuously
				survey property under the control of the agency to identify underutilized
				property;
							(4)promptly report
				underutilized property to the Administrator;
							(5)establish goals
				that lead the agency to reduce underutilized property in the inventory of the
				agency;
							(6)reassign
				underutilized property to another activity within the agency if the property is
				no longer required for purposes of the appropriation used to make the
				purchase;
							(7)transfer
				underutilized property under the control of the agency to other Federal
				agencies and to organizations specified in section 321(c)(2);
							(8)obtain
				underutilized properties from other Federal agencies to meet mission needs
				before acquiring non-Federal property; and
							(9)adopt workplace
				practices, configurations, and management techniques that can achieve increased
				levels of productivity and decrease the need for real property assets.
							623.Establishment
				of a Federal Real Property Council
							(a)EstablishmentThere is established within the Office of
				Management and Budget a council to be known as the Federal Real Property
				Council.
							(b)PurposeThe purpose of the Council shall be to
				develop guidance for the asset management program of each executive
				agency.
							(c)Composition
								(1)In
				generalThe Council shall be
				composed exclusively of—
									(A)the senior real property officers of each
				executive agency;
									(B)the Deputy Director for Management of the
				Office of Management and Budget;
									(C)the Controller of the Office of Management
				and Budget;
									(D)the Administrator; and
									(E)any other full-time or permanent part-time
				Federal officials or employees, as the Chairperson determines to be
				necessary.
									(2)ChairpersonThe Deputy Director for Management of the
				Office of Management and Budget shall serve as Chairperson of the
				Council.
								(3)Administrative
				supportThe Office of
				Management and Budget shall provide funding and administrative support for the
				Council, as appropriate.
								(d)DutiesThe Council, in consultation with the
				Director and the Administrator, shall—
								(1)establish an asset management plan, to be
				updated annually, which shall include performance measures to determine the
				effectiveness of Federal real property management that are designed—
									(A)to enable Congress
				and heads of landholding agencies to track progress in the achievement of
				property management objectives on a government-wide basis; and
									(B)allow for
				comparison of the performance of landholding agencies against industry and
				other public sector agencies in terms of performance;
									(2)in developing and
				implementing the performance measures described in paragraph (1), use existing
				data sources and automated data collection tools;
								(3)not later than 90
				days after the date of enactment of this subchapter, submit to the Committees
				on Environment and Public Works and Homeland Security and Governmental Affairs
				of the Senate and the Committees on Transportation and Infrastructure and
				Oversight and Government Reform of the House of Representatives a report that
				contains—
									(A)an analysis of the
				existing inventory of Federal civilian real properties and the condition of
				those assets, including data relating to—
										(i)the age and
				condition of the property;
										(ii)the size in
				square footage and acreage;
										(iii)the geographical
				location, including an address and description;
										(iv)operating
				costs;
										(v)the history of
				capital expenditures;
										(vi)sustainability
				metrics;
										(vii)the number of
				Federal employees and functions housed in the respective property; and
										(viii)the relevance
				of each Federal real property to the mission of the landholding agency;
										(B)an identification
				of properties that can be removed from the Federal inventory and sold for
				proceeds, transferred, or otherwise disposed of, so as to reduce the civilian
				real property inventory and operating costs of the Federal Government;
									(C)a list of civilian
				real property assets that are agency field offices that are suitable for
				co-location into another Federal civilian real property asset;
									(D)an evaluation of
				the leasing process in effect as of the date of submission of the report to
				identify and document inefficiencies in that process;
									(E)a suggested
				strategy to reduce the reliance of landholding agencies on leased space for
				long-term needs if ownership would be less costly; and
									(F)an assessment of
				domestically held, federally leased space, including—
										(i)a description of
				the overall quantity and type of space leased by landholding agencies;
				and
										(ii)an identification
				of current contracts for leased office space in which the leased space is not
				fully used or occupied (including a plan for subletting of unoccupied
				space);
										(4)not later than 120
				days after the date of enactment of this subchapter, and annually thereafter,
				submit to the Director, for the year covered by the report—
									(A)all underutilized
				property under the jurisdiction of each landholding agency;
									(B)an asset disposal
				plan, or an update of an asset disposal plan, that includes an annual goal
				established under section 622(5) to be used by landholding agencies in
				reducing, by not later than 2 years after the date of enactment of this
				subchapter, underutilized real property in the inventory of the Federal
				Government;
									(C)the number of real
				property disposals completed, including the disposal method used for each
				individual real property; and
									(D)specific
				milestones, measurable savings, and evaluation criteria for the disposal of
				real property under this subchapter;
									(5)in accordance with
				subsection (e), identify and compile a list of civilian real property assets
				that are agency field offices that are suitable for co-location into other
				Federal civilian real property assets; and
								(6)(A)review contracts for
				leased office space that are in effect as of the date of submission of the
				report; and
									(B)work with
				landholding agencies to renegotiate leases having at least 2 years remaining in
				the term of the leases to recognize potential cost savings as quickly as
				practicable.
									(e)Co-Location
				among postal service properties
								(1)DefinitionsIn
				this subsection:
									(A)Agency field
				officeThe term agency field office means the field
				office of a landholding agency.
									(B)Postal
				propertyThe term Postal property means real
				property owned by the United States Postal Service.
									(2)Identification
				of real property assetsEach year, the Council shall—
									(A)identify and
				compile a list of agency field offices that are suitable for co-location with
				another Federal civilian real property asset; and
									(B)submit the list to
				the Director of the Office of Management and Budget and the Postmaster
				General.
									(3)Postal
				property
									(A)In
				generalNot later than 30 days after the completion of the list
				under paragraph (2), the Director of the Office of Management and Budget, in
				collaboration with the Postmaster General, shall identify agency field offices
				on the list that are within reasonable distance of a Postal property.
									(B)Reasonable
				distanceFor purposes of this paragraph, an agency field office
				shall be considered within reasonable distance of a Postal property if the
				office would be able to fulfill the mission of the office if the office is
				located at the Postal property.
									(C)Review by Postal
				ServiceNot later than 90 days after the receipt of the list
				submitted under paragraph (2)(B), the Postmaster General shall—
										(i)review the list;
				and
										(ii)submit to the
				Director of the Office of Management and Budget a report containing the
				conclusions of the review.
										(4)Terms of
				co-locationOn approval of the recommendations under paragraph
				(3) by the Postmaster General and the applicable agency head, the co-location
				of a Postal property and an agency field office shall consist of the Executive
				agency that owns or leases the agency field office entering into a lease for
				space within the Postal property with United States Postal Service that
				has—
									(A)an initial lease
				term of not less than 5 years;
									(B)a cost that is
				within 5 percent of the prevailing market lease rate for a similarly situated
				space identified under this subsection.
									(f)OMB
				scorecardThe Director shall prepare an annual scorecard
				measuring the success of each landholding agency in achieving savings under
				this subchapter.
							624.Limitation on
				certain leasing authorities
							(a)In
				generalNotwithstanding any other provision of this subchapter, a
				landholding agency with independent leasing authority shall—
								(1)obtain
				congressional approval for all leases requiring a prospectus under section
				3307;
								(2)acquire space at
				rates consistent with prevailing market rates for comparable facilities within
				the specified geographical area; and
								(3)not later than 180
				days after the date of enactment of this subchapter and annually thereafter,
				submit to the Administrator a report that describes the use of the independent
				leasing authority during the period covered by the report.
								(b)SubleasingThe
				head of a landholding agency may by lease, permit, license, or similar
				instrument make available to State and local governments the unexpired portion
				of any government lease for real property if the head of the landholding agency
				determines that the property is underutilized.
							625.DatabaseThe Administrator shall—
							(1)not later than 1 year after the date of
				enactment of this subchapter, establish and maintain a single, comprehensive,
				and descriptive database of all real property under the custody and control of
				all landholding branch agencies, except when otherwise required for reasons of
				national security;
							(2)collect from each landholding agency such
				descriptive information (except for classified information) as the
				Administrator determines will best describe the nature, use, and extent of real
				property holdings for the Federal Government; and
							(3)to the extent
				consistent with national security, make the database established under
				paragraph (1) accessible to the public at no cost through the website of the
				General Services Administration.
							626.Expedited
				disposal program
							(a)In
				general
								(1)Required
				disposal
									(A)In
				generalOn an annual basis, the Director shall require
				landholding agencies to dispose of, by sale, transfer, or other means of
				disposal, any real property determined by the Director to be underutilized
				property under the goal established under section 622(5).
									(B)Fair market
				value requirementUnderutilized property required to be disposed
				of under subparagraph (A) may not be sold for less than the fair market value,
				as determined by the Administrator, in consultation with the head of the
				applicable executive agency.
									(C)Monetary
				proceeds requirement
										(i)In
				generalUnderutilized property may be sold under this section
				only if disposal of the property will generate monetary proceeds to the Federal
				Government that exceed the costs of disposal of the property.
										(ii)Prohibitions on
				noncash transactionsA disposal of real property under this
				section may not include any exchange, trade, transfer, acquisition of the
				like-kind property, or other noncash transaction as part of the
				disposal.
										(2)Website
									(A)In
				generalExcept as provided in subparagraph (B), the Administrator
				shall ensure that all real properties selected for disposal under this section
				are listed on a website that shall—
										(i)be updated
				routinely; and
										(ii)include the
				functionality to allow any member of the public, at the option of the member,
				to receive updates of the list through electronic mail.
										(B)National
				security exemptionThe Director or the Secretary of Defense may,
				for purposes of national security, exclude from listing on the website under
				subparagraph (A) any real property selected for disposal under this
				section.
									(3)Applicability of
				certain lawAny expedited disposal of a real property conducted
				under this section shall not be subject to—
									(A)any section of An
				Act Authorizing the Transfer of Certain Real Property for Wildlife, or other
				Purposes (16 U.S.C. 667b);
									(B)sections 107 and
				317 of title 23;
									(C)sections
				545(b)(8), 550, 553, 554, and 1304(b) of this title;
									(D)section 501 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411);
									(E)section 47151 of
				title 49;
									(F)section 13(d) of
				the Surplus Property Act of 1944 (50 U.S.C. App. 1622(d));
									(G)any other
				provision of law authorizing the conveyance of real property owned by the
				Federal Government for no consideration; or
									(H)any congressional
				notification requirement other than that in section 545 of this title.
									(b)Use of
				proceeds
								(1)In
				generalOf the proceeds received from the disposal of any real
				property under this subchapter—
									(A)not less than 80
				percent shall be returned to the general fund of the Treasury for debt
				reduction;
									(B)the lesser of 18
				percent or the share of proceeds otherwise authorized to be retained under law
				shall be retained by landholding agencies, subject to paragraphs (2) and
				(3);
									(C)not more than 2
				percent shall be made available to carry out section 627, subject to annual
				appropriations; and
									(D)any remaining
				share of the proceeds shall be returned to the general fund of the Treasury for
				debt reduction.
									(2)Limitation on
				use of proceedsAny proceeds retained by landholding agencies
				under this section shall be—
									(A)deposited into the
				appropriate real property account of the agency that had custody and
				accountability for the real property, with the funds expended only as
				authorized in annual appropriations Acts;
									(B)used—
										(i)by not later than
				1 year after the date of disposal of the real property; and
										(ii)only for
				activities relating to Federal real property asset management and disposal,
				including paying costs incurred by the General Services Administration for any
				disposal-related activity authorized by this title; and
										(C)if not used by the
				date described in subparagraph (A)(i), returned to the general fund of the
				Treasury for debt reduction purposes.
									(3)Postal property
				proceedsThe proceeds resulting from the disposal of any property
				owned by the United States Postal Service shall be deposited in the Postal
				Service Fund established under section 2003 of title 39.
								(c)Public
				benefit
								(1)ConveyanceIf
				an underutilized property has not been disposed of by the date that is 3 years
				after the date of designation of the property as underutilized, the Director,
				in consultation with the Administrator and the Secretary of Housing and Urban
				Development, may consider a request from the disposing agency that the
				underutilized property be conveyed to State and local governments or nonprofit
				organizations for various public purposes or uses as permitted by applicable
				law.
								(2)Predominant use
				and size standardsUnderutilized property the predominant use of
				which is other than housing, and the area of which is equal to or greater than
				25,000 square feet or the fair market value of which exceeds $2,000,000, shall
				be considered to be unsuitable for disposal under this subsection.
								(d)Enforcement
								(1)In
				generalExcept as provided in
				paragraph (3), if a landholding agency fails to make available for public sale
				the underutilized properties described in subsection (a) by the date that is 18
				months after the date of a determination by the Director under subsection (a),
				no landholding agency may acquire any real property not under the
				administrative jurisdiction of the Federal Government, by sale or lease, until
				the Director submits a certification to Congress of the disposal of all of
				those surplus real properties.
								(2)Sequestration
				authorityExcept as provided in paragraph (3), if a landholding
				agency fails to dispose of, or make available for public sale, the
				underutilized properties described in subsection (a) by the date that is 2
				years after the date of a determination by the Director under subsection
				(a)—
									(A)the Director shall
				order a 1-time sequestration from the annual budget of the landholding agency
				equal to 80 percent of the fair market value of the underutilized property,
				with the sequestered funds returned to the general fund of the Treasury for
				debt reduction purposes; and
									(B)the Director shall
				submit a sequestration report to Committees on Budget, Environment and Public
				Works, and Homeland Security and Governmental Affairs of the Senate and the
				Committees on Budget, Transportation and Infrastructure, and Oversight and
				Government Reform of the House of Representatives.
									(3)WaiverParagraphs (1) and (2) shall not apply to a
				landholding agency if—
									(A)the landholding agency submits to the
				Director and the Committees on Environment and Public Works and Homeland
				Security and Governmental Affairs of the Senate and the Committees on
				Transportation and Infrastructure and Oversight and Government Reform of the
				House of Representatives a written justification describing the reasons why the
				surplus real properties described in subsection (a) under the jurisdiction of
				the landholding agency were not disposed of; and
									(B)Congress enacts a law approving the
				waiver.
									(4)ReportNot
				later than 1 year after the date of enactment of this subchapter and annually
				thereafter, the Council shall submit to the Director a report listing each
				landholding agency that fails to meet the applicable underutilized property
				reduction goal established under section 622(5), along with a list of the
				remaining underutilized properties of the landholding agency.
								(e)Termination of authorityThe authority provided by this section
				terminates on the date that is 7 years after the date of enactment of this
				subchapter.
							627.Homeless
				assistance grants
							(a)DefinitionsIn
				this section:
								(1)HomelessThe term homeless has the
				meaning given the term in section 103 of the McKinney-Vento Homeless Assistance
				Act (42 U.S.C. 11302), except that subsection (c) of that section shall not
				apply.
								(2)Permanent
				housingThe term permanent housing has the meaning
				given the term section 401 of the McKinney-Vento Homeless Assistance Act (42
				U.S.C. 11360).
								(3)Private
				nonprofit organizationThe term private nonprofit
				organization has the meaning given the term in section 401 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360).
								(4)Representative
				of the homelessThe term representative of the
				homeless has the meaning given the term in section 501(i) of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411(i)).
								(5)SecretaryThe
				term Secretary means the Secretary of Housing and Urban
				Development.
								(6)Transitional
				housingThe term transitional housing has the
				meaning given the term in section 401 of the McKinney-Vento Homeless Assistance
				Act (42 U.S.C. 11360).
								(b)Grant
				authorityTo the extent
				amounts are made available under section 626 for use under this section, the
				Secretary shall make grants to eligible private nonprofit organizations under
				subsection (c) through the continuum of care program established under subtitle
				C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et
				seq.), to purchase property suitable for use to assist the homeless in
				accordance with subsection (d).
							(c)Eligible
				granteesTo be eligible to receive a grant under subsection (b),
				a private nonprofit organization shall be a representative of the
				homeless.
							(d)Use of
				properties for housing or shelter for the homeless
								(1)Eligible
				usesA private nonprofit
				organization that receives a grant under subsection (b) shall use the amounts
				received only to acquire or rehabilitate real property for use to provide
				permanent housing, transitional housing, or temporary shelter to the
				homeless.
								(2)Term of
				useThe Secretary may not
				make a grant under subsection (b) to a private nonprofit organization unless
				the private nonprofit organization provides to the Secretary such assurances as
				the Secretary determines necessary to ensure that any property acquired or
				rehabilitated using amounts received under a grant is used only for the uses
				described in paragraph (1) for a period of not less than 15 years.
								(e)PreferenceIn awarding grants under subsection (b),
				the Secretary shall give preference to private nonprofit organizations that
				operate within areas in which Federal real property is being sold under the
				disposal program authorized under section 626.
							(f)RegulationsThe
				Secretary may promulgate such regulations as are necessary to carry out this
				section.
							.
			(b)Technical and
			 Conforming AmendmentThe
			 table of sections for chapter 5 of subtitle I of title 40, United States Code,
			 is amended by inserting after the item relating to section 611 the
			 following:
				
					
						SUBCHAPTER VII—Expedited disposal of
				real property
						Sec. 621. Definitions.
						Sec. 622. Duties of landholding
				agencies.
						Sec. 623. Establishment of a Federal
				Real Property Council.
						Sec. 624. Limitation on certain leasing
				authorities.
						Sec. 625. Database.
						Sec. 626. Expedited disposal
				program.
						Sec. 627. Homeless assistance
				grants.
					
					.
			(c)Report of the
			 Comptroller GeneralNot later
			 than 3 years after the date of enactment of this Act, the Comptroller General
			 of the United States shall submit to Congress a report on the use by executive
			 agencies of the authorities provided by this Act and amendments made by this
			 Act.
			
	
		1.Short titleThis Act may be cited as the
			 Federal Real Property Asset Management
			 Reform Act of 2012.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				TITLE I—Property management
				plans
				Sec. 101. Expedited disposal of real
				property.
				TITLE II—Property Management
				Policy
				Sec. 201. Property management
				policy.
				Sec. 202. Consideration of life-cycle cost
				required.
			
		IProperty management
			 plans
			101.Expedited disposal
			 of real propertyChapter 5 of
			 subtitle I of title 40, United States Code, is amended by adding at the end the
			 following:
				
					VIIExpedited
				disposal of real property
						621.DefinitionsIn this subchapter:
							(1)AdministratorThe
				term Administrator means the Administrator of General
				Services.
							(2)CouncilThe
				term Council means the Federal Real Property Council established
				by section 623(a).
							(3)DirectorThe
				term Director means the Director of the Office of Management and
				Budget.
							(4)DisposalThe
				term disposal means any action that constitutes the removal of any
				real property from the Federal inventory, including sale, deed, demolition, or
				exchange.
							(5)Federal
				agencyThe term Federal agency means—
								(A)an executive department
				or independent establishment in the executive branch of the Government;
				and
								(B)a wholly owned Government
				corporation.
								(6)Real property
								(A)In
				generalThe term real property means any Federal
				real property asset.
								(B)InclusionsThe
				term real property includes—
									(i)Federal buildings (as
				defined in section 3301); and
									(ii)occupied and improved
				grounds, leased space, or other physical structures under the custody and
				control of any Federal agency.
									(C)ExclusionsThe
				terms real property does not include—
									(i)any military installation
				(as defined in section 2910 of the Defense Base Closure and Realignment Act of
				1990 (10 U.S.C. 2687 note; Public Law 101–510));
									(ii)any property that is
				excepted from the definition of the term property under section
				102;
									(iii)a designated wilderness
				study area or other areas managed for wilderness characteristics;
									(iv)Indian and native Eskimo property held in
				trust by the Federal Government as described in section
				3301(a)(5)(C)(iii);
									(v)property operated and
				maintained by the Tennessee Valley Authority pursuant to the Tennessee Valley
				Authority Act of 1933 (16 U.S.C. 831 et seq.);
									(vi)postal property owned by
				the United States Postal Service; or
									(vii)any property the
				Director excludes for reasons of national security.
									(7)Field
				officeThe term field office means any office of a
				Federal agency that is not the headquarters office location for the Federal
				agency.
							(8)Small business
				concernThe term small business concern has the
				meaning given the term in section 3 of the Small
				Business Act (15 U.S.C. 632).
							(9)Underutilized
				propertyThe term underutilized property means any
				real property that is—
								(A)excess;
								(B)surplus;
								(C)underperforming;
				or
								(D)otherwise not meeting the
				needs of the Federal Government, as determined by the Director.
								622.Duties of Federal
				agenciesEach Federal agency
				shall—
							(1)maintain adequate
				inventory controls and accountability systems for real property under the
				control of the agency;
							(2)define current and future
				workforce projections so as to have the capacity to assess the needs of the
				Federal workforce regarding the use of real property;
							(3)continuously survey real
				property under the control of the agency to identify underutilized
				property;
							(4)promptly report
				underutilized property to the Administrator;
							(5)establish goals that lead
				the agency to reduce underutilized property in the inventory of the agency not
				later than December 31, 2016;
							(6)reassign underutilized
				property to another activity within the agency if the property is no longer
				required for purposes of the appropriation used to make the purchase;
							(7)transfer underutilized
				property under the control of the agency to other Federal agencies and to
				organizations specified in section 321(c)(2);
							(8)obtain underutilized
				properties from other Federal agencies to meet mission needs before acquiring
				non-Federal property; and
							(9)adopt workplace
				practices, configurations, and management techniques that can achieve increased
				levels of productivity and decrease the need for real property assets.
							623.Establishment of a
				Federal Real Property Council
							(a)EstablishmentThere is established a Federal Real
				Property Council.
							(b)PurposeThe purpose of the Council shall be to
				develop guidance for the asset management program of each Federal
				agency.
							(c)Composition
								(1)In
				generalThe Council shall be
				composed exclusively of—
									(A)the senior real property officers of each
				executive agency;
									(B)the Deputy Director for Management of the
				Office of Management and Budget;
									(C)the Controller of the Office of Management
				and Budget;
									(D)the Administrator; and
									(E)any other full-time or permanent part-time
				Federal officials or employees, as the Chairperson determines to be
				necessary.
									(2)ChairpersonThe Deputy Director for Management of the
				Office of Management and Budget shall serve as Chairperson of the
				Council.
								(3)Administrative
				supportThe Office of
				Management and Budget shall provide funding and administrative support for the
				Council, as appropriate.
								(d)DutiesThe Council, in consultation with the
				Director and the Administrator, shall—
								(1)establish an asset management plan, to be
				updated annually, which shall include performance measures to determine the
				effectiveness of real property management that are designed—
									(A)to enable Congress and
				heads of Federal agencies to track progress in the achievement of property
				management objectives on a government-wide basis; and
									(B)allow for comparison of
				the performance of Federal agencies against industry and other public sector
				agencies in terms of performance;
									(2)develop standard use
				rates consistent throughout each category of space and with nongovernmental
				space use rates;
								(3)not later than 180 days
				after the date of enactment of this subchapter, and annually for a 5-year
				period thereafter, submit to the Committees on Environment and Public Works and
				Homeland Security and Governmental Affairs of the Senate and the Committees on
				Transportation and Infrastructure and Oversight and Government Reform of the
				House of Representatives a report that contains—
									(A)an analysis of the
				existing inventory of real property and the condition of that property,
				including data relating to—
										(i)the age and condition of
				the property;
										(ii)the size on the property
				in square footage and acreage;
										(iii)the geographical
				location of the property, including an address and description;
										(iv)operating costs
				associated with the property;
										(v)the history of capital
				expenditures associated with the property;
										(vi)sustainability metrics
				associated with the property;
										(vii)the number of Federal
				employees and functions housed in the property; and
										(viii)the relevance of each
				property to the mission of the Federal agency;
										(B)a list of real property
				assets that are field offices that are suitable for co-location into another
				real property asset;
									(C)an evaluation of the
				leasing process in effect as of the date of submission of the report to
				identify and document inefficiencies in that process;
									(D)a suggested strategy to
				reduce the reliance of Federal agencies on leased space for long-term needs if
				ownership would be less costly; and
									(E)an assessment of
				federally leased space, including—
										(i)a description of the
				overall quantity and type of space leased by Federal agencies; and
										(ii)an identification of
				current contracts for leased office space in which the leased space is not
				fully used or occupied (including a plan for subletting of unoccupied space if
				appropriate);
										(F)an analysis of all
				underutilized property under the jurisdiction of each Federal agency that can
				be removed from the Federal inventory and sold for proceeds, transferred, or
				otherwise disposed of, so as to reduce the civilian real property inventory and
				associated operating costs of the Federal Government;
									(G)an asset disposal plan,
				or an update of an asset disposal plan, that includes an annual goal
				established under section 622(5) to be used by Federal agencies in reducing, by
				not later than 5 years after the date of enactment of this subchapter,
				underutilized property in the inventory of the Federal Government;
									(H)the number of real
				property disposals completed, including the disposal method used for each
				individual real property; and
									(I)specific milestones,
				measurable savings, and evaluation criteria for the disposal of real property
				under this subchapter;
									(4)in accordance with
				subsection (e), identify and compile a list of real property assets that are
				field offices that are suitable for co-location into other real property
				assets; and
								(5)(A)review contracts
				for leased office space that are in effect as of the date of submission of the
				report; and
									(B)work with Federal
				agencies to renegotiate leases having at least 2 years remaining in the term of
				the leases to recognize potential cost savings as quickly as
				practicable.
									(e)Co-Location among
				postal service properties
								(1)Definition of Postal
				propertyIn this subsection, the term Postal
				property means any building owned by the United States Postal
				Service.
								(2)Identification of real
				property assetsEach year, the Council shall—
									(A)identify and compile a
				list of field offices that are suitable for co-location with another real
				property asset; and
									(B)submit the list to the
				Director of the Office of Management and Budget and the Postmaster
				General.
									(3)Postal
				property
									(A)In
				generalNot later than 30 days after the completion of the list
				under paragraph (2), the Director of the Office of Management and Budget, in
				collaboration with the Postmaster General, shall identify field offices on the
				list that are within reasonable distance of a Postal property.
									(B)Reasonable
				distanceFor purposes of this paragraph, a field office shall be
				considered within reasonable distance of a Postal property if the office would
				be able to fulfill the mission of the office if the office is located at the
				Postal property.
									(C)Review by Postal
				ServiceNot later than 90 days after the receipt of the list
				submitted under paragraph (3)(B), the Postmaster General shall—
										(i)review the list;
				and
										(ii)submit to the Director
				of the Office of Management and Budget a report containing the conclusions of
				the review.
										(4)Terms of
				co-locationOn approval of the recommendations under paragraph
				(4) by the Postmaster General and the applicable agency head, the co-location
				of a Postal property and an field office shall consist of the Executive agency
				that owns or leases the field office entering into a lease for space within the
				Postal property with United States Postal Service that has—
									(A)an initial lease term of
				not less than 5 years;
									(B)a cost that is within 5
				percent of the prevailing market lease rate for a similarly situated space
				identified under this
				subsection.
									.
			IIProperty Management
			 Policy
			201.Property management
			 policy
				(a)In
			 generalChapter 5 of subtitle
			 I of title 40, United States Code (as amended by title I) is amended by adding
			 at the end the following:
					
						624.DatabaseThe Administrator shall—
							(1)not later than 1 year after the date of
				enactment of this subchapter, establish and maintain a single, comprehensive,
				and descriptive database of all real property under the custody and control of
				all Federal branch agencies, except when otherwise required for reasons of
				national security;
							(2)collect from each Federal agency such
				descriptive information (except for classified information) as the
				Administrator determines will best describe the nature, use, and extent of real
				property holdings for the Federal Government; and
							(3)to the extent consistent
				with national security, make the database established under paragraph (1)
				accessible to the public at no cost through the website of the General Services
				Administration.
							625.Limitation on certain
				leasing authoritiesNotwithstanding any other provision of this
				subchapter, a Federal agency with independent leasing authority shall—
							(1)consult with the
				Administrator for all leases requiring a prospectus under section 3307;
							(2)acquire space at rates
				consistent with prevailing market rates for comparable facilities within the
				specified geographical area; and
							(3)not later than 180 days
				after the date of enactment of this subchapter and annually thereafter, submit
				to the Administrator a report that describes the use of the independent leasing
				authority during the period covered by the report.
							626.Expedited disposal
				program
							(a)In general
								(1)Required
				disposal
									(A)In
				generalOn an annual basis, the Director shall require Federal
				agencies to dispose of, by sale, transfer, or other means of disposal, any real
				property determined by the Director to be underutilized property.
									(B)Costs associated with
				disposal
										(i)In
				generalThe Administrator may obligate an amount to pay any
				direct and indirect costs under section 572 related to identifying and
				preparing properties to be reported as excess by a Federal agency.
										(ii)ReimbursementAn
				amount obligated under clause (i) shall be paid from the proceeds of any sale
				of underutilized property.
										(iii)Net
				proceedsNet proceeds shall be distributed under subsection
				(b).
										(C)Maximum net
				proceedsUnderutilized property required to be disposed of by
				sale of under subparagraph (A) shall be sold at an auction that, as determined
				by the Administrator in consultation with the head of the applicable Federal
				agency, is structured and marketed to ensure the maximum amount of net
				proceeds.
									(D)Monetary proceeds
				requirement
										(i)In
				generalUnderutilized property may be sold under this section
				only if disposal of the property will generate monetary proceeds to the Federal
				Government that exceed the costs of disposal of the property.
										(ii)Prohibitions on
				noncash transactionsA disposal of underutilized property under
				this section may not include any exchange, trade, transfer, acquisition of the
				like-kind property, or other noncash transaction as part of the
				disposal.
										(2)Applicability of
				certain lawAny expedited disposal of underutilized property
				conducted under this section shall not be subject to—
									(A)any section of An Act
				Authorizing the Transfer of Certain Real Property for Wildlife, or other
				Purposes (16 U.S.C. 667b);
									(B)sections 107 and 317 of
				title 23;
									(C)sections 545(b)(8), 550,
				553, 554, and 1304(b) of this title;
									(D)section 501 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411);
									(E)section 47151 of title
				49;
									(F)section 13(d) of the
				Surplus Property Act of 1944 (50 U.S.C. App. 1622(d));
									(G)any other provision of
				law authorizing the conveyance of real property owned by the Federal Government
				for no consideration; or
									(H)any congressional
				notification requirement other than that in section 545 of this title.
									(b)Use of
				proceeds
								(1)In
				generalOf the proceeds received from the disposal of any real
				property under this subchapter—
									(A)not less than 80 percent
				shall be returned to the general fund of the Treasury for debt
				reduction;
									(B)the lesser of 18 percent
				or the share of proceeds otherwise authorized to be retained under law shall be
				retained by Federal agencies, subject to paragraph (2);
									(C)not more than 2 percent
				shall be made available to carry out section 627, subject to annual
				appropriations; and
									(D)any remaining share of
				the proceeds shall be returned to the general fund of the Treasury for Federal
				budget deficit reduction.
									(2)Limitation on use of
				proceedsAny proceeds retained by Federal agencies under this
				section shall be—
									(A)deposited into the
				appropriate real property account of the agency that had custody and
				accountability for the underutilized property, with the funds expended only as
				authorized in annual appropriations Acts;
									(B)used—
										(i)by not later than 1 year
				after the date of disposal of the real property; and
										(ii)only for activities
				relating to Federal real property asset management and disposal; and
										(C)if not used by the date
				described in subparagraph (A)(i), shall be deposited in the Treasury and used
				for Federal budget deficit reduction.
									(c)Public benefit
								(1)ConveyanceIf
				an underutilized property has not been disposed of by the date that is 2 years
				after the date the property is listed for sale, the Director, in consultation
				with the Administrator and the Secretary of Housing and Urban Development, may
				consider a request from the disposing agency that the underutilized property be
				conveyed to State and local governments or nonprofit organizations for various
				public purposes or uses as permitted by applicable law.
								(2)Predominant use and
				size standards
									(A)In
				generalUnderutilized property the predominant use of which is
				other than housing, and the area of which is equal to or greater than 25,000
				square feet or the appraised fair market value of which exceeds $2,000,000,
				shall be considered to be unsuitable for disposal under this subsection.
									(B)Appraised fair market
				valueThe appraised fair market value described in subparagraph
				(A) shall be determined by the Federal agency with custody or control of the
				property, in consultation with the Administrator and standard appraisal
				practice.
									(d)Enforcement
								(1)In general
									(A)Increase in size of
				inventoryExcept as provided
				in subparagraph (B) and paragraph (2) and , if a Federal agency fails to make
				available for public sale the underutilized properties described in subsection
				(a) by the date that is 18 months after the date of a determination by the
				Director under subsection (a), that Federal agency, except for specific
				exceptions promulgated by the Director, shall not increase the size of the
				civilian real property inventory, unless the square footage of the increase is
				offset, within an appropriate time as determined by the Director, through
				consolidation, colocation, or disposal of another building space from the
				inventory of that agency.
									(B)ExceptionSubparagraph (A) shall not apply to a
				Federal agency that acquires any real property not under the administrative
				jurisdiction of the Federal Government, by sale or lease, until the Director
				submits a certification to Congress of the disposal of all of those surplus
				real properties.
									(2)WaiverParagraph (1) shall not apply to a Federal
				agency if—
									(A)the Federal agency submits to the Director
				and the Committees on Environment and Public Works and Homeland Security and
				Governmental Affairs of the Senate and the Committees on Transportation and
				Infrastructure and Oversight and Government Reform of the House of
				Representatives a written justification describing—
										(i)the reasons why the surplus real properties
				described in subsection (a) under the jurisdiction of the Federal agency were
				not disposed of; or
										(ii)why the restriction on growth without an
				identified offset obstructs the performance of a mission-critical function;
				and
										(B)Congress enacts a law approving the
				waiver.
									(3)OMB scorecard
									(A)In
				generalThe Director shall prepare an annual scorecard measuring
				the success of each Federal agency in achieving savings under this
				subchapter.
									(B)Government-wide
				savingsThe Director shall use the scorecard described in
				subparagraph (A) to determine whether the sum of the savings of each agency is
				at least $15,000,000,000 over a 10-year period.
									(4)ReportNot
				later than 1 year after the date of enactment of this subchapter and once for
				every 5-year period thereafter, the Council shall submit to the Director a
				report listing each Federal agency that fails to meet the applicable
				underutilized property reduction goal established under section 622(5), along
				with a list of the remaining underutilized properties of the Federal
				agency.
								(e)Termination of authorityThe authority provided by this section
				terminates on the date that is 5 years after the date of enactment of this
				subchapter.
							627.Homeless assistance
				grants
							(a)DefinitionsIn
				this section:
								(1)Eligible nonprofit
				organizationThe term eligible nonprofit
				organization means a nonprofit organization that is a representative of
				the homeless.
								(2)HomelessThe term homeless has the
				meaning given the term in section 103 of the McKinney-Vento Homeless Assistance
				Act (42 U.S.C. 11302), except that subsection (c) of that section shall not
				apply.
								(3)Permanent
				housingThe term permanent housing has the meaning
				given the term section 401 of the McKinney-Vento Homeless Assistance Act (42
				U.S.C. 11360).
								(4)Private nonprofit
				organizationThe term private nonprofit organization
				has the meaning given the term in section 401 of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C. 11360).
								(5)Representative of the
				homelessThe term representative of the homeless has
				the meaning given the term in section 501(i) of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C. 11411(i)).
								(6)SecretaryThe
				term Secretary means the Secretary of Housing and Urban
				Development.
								(7)Transitional
				housingThe term transitional housing has the
				meaning given the term in section 401 of the McKinney-Vento Homeless Assistance
				Act (42 U.S.C. 11360).
								(b)Grant
				authority
								(1)In
				generalTo the extent amounts
				are made available under section 626 for use under this section, the Secretary
				shall make grants to eligible private nonprofit organizations through the
				continuum of care program established under subtitle C of title IV of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.), to purchase
				property suitable for use to assist the homeless in accordance with subsection
				(c).
								(2)Terms and
				conditionsExcept as otherwise provided in this section, a grant
				under this section shall be subject to the same terms and conditions as a grant
				under the continuum of care program established under subtitle C of title IV of
				the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.).
								(c)Use of properties for
				housing or shelter for the homeless
								(1)Eligible
				usesAn eligible private
				nonprofit organization that receives a grant under subsection (b) shall use the
				amounts received only to purchase or rehabilitate real property for use to
				provide permanent housing, transitional housing, or temporary shelter to the
				homeless.
								(2)Term of
				useThe Secretary may not
				make a grant under subsection (b) to an eligible private nonprofit organization
				unless the eligible private nonprofit organization provides to the Secretary
				such assurances as the Secretary determines necessary to ensure that any
				property purchased or rehabilitated using amounts received under the grant is
				used only for the uses described in paragraph (1) for a period of not less than
				15 years.
								(d)PreferenceIn awarding grants under subsection (b),
				the Secretary shall give preference to eligible private nonprofit organizations
				that operate within areas in which Federal real property is being sold under
				the disposal program authorized under section 626.
							(e)RegulationsThe
				Secretary may promulgate such regulations as are necessary to carry out this
				section.
							.
				(b)Report of the
			 Comptroller GeneralNot later
			 than 5 years after the date of enactment of this Act, the Comptroller General
			 of the United States shall submit to Congress a report on the use by executive
			 agencies of the authorities provided by this Act and amendments made by this
			 Act.
				202.Consideration of
			 life-cycle cost required
				(a)In
			 generalSection 3305 of title
			 40, United States Code, is amended by adding at the end the following:
					
						(d)Consideration of
				life-Cycle cost required
							(1)DefinitionsIn
				this subsection:
								(A)Life-cycle
				costThe term life-cycle cost means the sum of the
				following costs, as estimated for the lifetime of a building:
									(i)Investment costs.
									(ii)Capital costs.
									(iii)Installation
				costs.
									(iv)Energy costs.
									(v)Operating costs.
									(vi)Maintenance
				costs.
									(vii)Replacement
				costs.
									(B)Lifetime of a
				buildingThe term lifetime of a real property asset
				means, with respect to an asset, the greater of—
									(i)the period of time during
				which the asset is projected to be used; or
									(ii)50 years.
									(2)RequirementThe
				Council shall ensure that the life-cycle cost of a real property asset is
				considered in the construction or lease of a real property asset described in
				paragraph (3).
							(3)Federal public
				buildings subject to requirementA real property asset shall be
				subject to the requirement under paragraph (2) if—
								(A)construction or lease of
				the asset begins after the date on which the Council is established;
								(B)the estimated
				construction costs of the asset exceed $1,000,000;
								(C)in the case of a lease,
				the square footage of the asset is more than 25,000 square feet; and
								(D)Federal funding comprises
				more than 50 percent of the funding for the estimated construction or lease
				costs of the
				asset.
								.
				(b)Technical and
			 Conforming AmendmentThe
			 table of sections for chapter 5 of subtitle I of title 40, United States Code,
			 is amended by inserting after the item relating to section 611 the
			 following:
					
						
							SUBCHAPTER VII—Expedited disposal of real
				property
							621. Definitions.
							622. Duties of Federal agencies.
							623. Establishment of a Federal Real Property
				Council.
							624. Database.
							625. Limitation on certain leasing
				authorities.
							626. Expedited disposal program.
							627. Homeless assistance
				grants.
						
						.
				
	
		November 27, 2012
		Reported with an amendment
	
